1    Pierce Bainbridge Beck Price & Hecht LLP
     Brian J. Dunne (SBN 275689)
2    355 South Grand Avenue, 44th Floor
     Los Angeles, California 90071
3    (213) 262-9333

4    Dhillon Law Group Inc.
     Harmeet K. Dhillon (SBN 207873)
5    harmeet@dhillonlaw.com
     Nitoj Singh (SBN 265005)
6    nsingh@dhillonlaw.com
     177 Post Street, Suite 700
7    San Francisco, CA 94108
     (415) 433-1700
8
     Attorneys for Defendant Sharidan Stiles
9

10                                UNITED STATES DISTRICT COURT

11                                EASTERN DISTRICT OF CALIFORNIA

12
     AMERICAN INTERNATIONAL                           Case No. 2:19-cv-01218-WBS-EFB
13   INDUSTRIES, a California General
     Partnership,                                     STIPULATION TO EXTEND TIME TO
14                                                    RESPONSE TO THE COMPLAINT
                     Plaintiff,                       BY 28 DAYS (FIRST EXTENSION)
15
             v.
16
     SHARIDAN STILES, an individual,
17
                     Defendant.
18
19

20

21

22

23                       STIPULATION EXTENDING TIME FOR DEFENDANT
                  TO RESPOND TO THE COMPLAINT BY 28 DAYS (FIRST EXTENSION)
24

25         WHEREAS Defendant Sharidan Stiles was served with the Complaint in this matter
26   on July 15, 2019, such that Defendant’s response to the Complaint is presently due on
27   Monday, August 5, 2019; and
28

30
                       Stipulation Extending Time To Respond to Complaint
31
1           WHEREAS Counsel for Defendant has prescheduled work and travel commitments

2    in early August; and

3           WHEREAS Local Rule 144 provides that the parties may stipulate to an extension of

4    no more than 28 days to respond to the Complaint; and

5           WHEREAS no other extension of time to respond to the Complaint has been

6    sought or obtained in this case;

7           THE PARTIES STIPULATE THAT DEFENDANT SHARIDAN STILES SHALL HAVE

8    AN ADDITIONAL 28 DAYS TO RESPOND TO THE COMPLAINT, SUCH THAT DEFEND-

9    ANT’S RESPONSE SHALL BE DUE SEPTEMBER 2, 2019.1

10
     Dated: August 2, 2019                       Respectfully submitted,
11
                                          Pierce Bainbridge Beck Price & Hecht LLP
12
                                                 By:     /s/ Brian J. Dunne
13                                                       Brian Dunne
14                                                       Attorneys for Defendant Sharidan Stiles

15
     Dated: August 2, 2019                       Respectfully submitted,
16
                                                 CONKLE, KREMER & ENGEL PC
17
                                                 By:            /s/
18                                                       Zachary Page
                                                         Attorneys for Plaintiff American
19                                                       International Industries, Inc.
20

21

22

23

24

25
26   1 This document is being filed through the Court’s ECF System. Counsel for Defendant at-
     tests that (1) the content of this document is acceptable to all persons required to sign it; (2)
27   Plaintiff’s counsel has concurred with the filing of this document; and (3) a record support-
     ing said concurrence is available if so ordered.
28

30
                       Stipulation Extending Time To Respond to Complaint
31
                                                ORDER
1

2            Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant should an-

3    swer or otherwise respond to Plaintiff’s Complaint on or before Monday, September 2,

4    2019.
5
             Dated: August 2, 2019
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

30
                       Stipulation Extending Time To Respond to Complaint
31
